DETAILED ACTION
Claims 1-11 and 13-20 are pending.  Claim 12 has been canceled.  Claims 1, 3, 11, 13 and 14 have been amended.  Claims 1-11 and 13-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5, 8-11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mota Manhaes et al., Patent Application Publication No. 2021/0125290 (hereinafter Mota) in view of Dhurandhar et al., Patent Application Publication No. 2014/0258196 (hereinafter Dhurandhar) and He et al., Patent Application Publication No. 2011/0320387 (hereinafter He).

Regarding claim 1, Mota teaches:
A method for processing an attributed graph that comprises a training dataset of labelled nodes and unlabelled nodes, the method comprising (Mota Paragraph [0019], Semi-supervised learning may use both labeled datasets and unlabeled datasets to train a deep learning model):
selecting, using logistic regression (Mota Paragraph [0067], consolidated model for risk may also be a logistic regression), which candidate node from a plurality of possible candidate nodes included in the unlabelled dataset results in the fewest expected classification errors that will occur if that candidate node is added to the training dataset (Mota Paragraph [0063], a logistic regression algorithm or a neural network with back propagation depending on the number of features on each dimension, Paragraph [0019], Semi-supervised learning may use both labeled datasets and unlabeled datasets to train a deep learning model (Mota teaches the neural network and datasets while He teaches the error rate));
Mota does not expressly disclose:
obtaining a label for the selected candidate node from a classification resource; and
adding the selected candidate node and the obtained label to the training dataset as a labelled node to provide an augmented training dataset.
However, Dhurandhar teaches:
obtaining a label for the selected candidate node from a classification resource (Dhurandhar Paragraph [0011], then applying a graph transduction method to the weighted data to generate labels for the unlabeled nodes); and
adding the selected candidate node and the obtained label to the training dataset as a labelled node to provide an augmented training dataset (Dhurandhar Paragraph [0062], procedures add one node at a time and as nodes get added, we assign a label to it based on an intuitive label generation procedure which is described below (Mota teaches using labeled and unlabeled in training sets while Dhurandhar teaches adding and newly labeled nodes)).
The claimed invention and Dhurandhar are from the analogous at of labeling systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Mota and Dhurandhar to have combined Mota and Dhurandhar.  One of ordinary skill in the art would recognize that when adding a new node, a candidate node could be selected and processing for addition.
Mota in view of Dhurandhar does not expressly disclose:
unlabelled dataset results in the fewest expected classification errors
However, He teaches:
unlabelled dataset results in the fewest expected classification errors (He Paragraph [0075], find a classification function for all the unlabeled examples in X.sup.T with a small error rate)
The claimed invention and Mota are from the analogous art of classification.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Mota in view of Dhurandhar and He to have combined Mota in view of Dhurandhar and He.  One of ordinary skill in the art would recognize the benefits of having a small amount of errors.

Regarding claim 5, Mota in view of Dhurandhar and He further teaches:
The method of claim 1 wherein selecting the candidate node comprises: determining, for each of the plurality of possible candidate nodes, a respective risk value, the selected candidate node being the candidate node having the lowest respective risk value (Mota Paragraph [0074], ranked format may go from the least amount of risk to the highest amount of risk, Paragraph [0019], Semi-supervised learning may use both labeled datasets and unlabeled datasets to train a deep learning model).

Regarding claim 8, Mota in view of Dhurandhar and He further teaches:
The method of claim 1 wherein obtaining the label for the selected candidate node comprises providing a label query for the selected candidate node to the classification resource, wherein the classification resource includes an interface for presenting information about the selected candidate node to, and receiving a labelling input, from a human (Mota Paragraph [0020], SME input may represent ground truth for the ML model and the provided ground truth may raise the accuracy of the model. The SME may correct, amend, update or remove the classification of the data or data labels by manually updating the labeled dataset).

Regarding claim 9, Mota in view of Dhurandhar and He further teaches:
The method of claim 1 wherein the obtaining the label for the selected candidate node comprises providing a label query for the selected candidate node to the classification resource, wherein the classification resource is an automated system (Dhurandhar Paragraph [0062], procedures add one node at a time and as nodes get added, we assign a label to it based on an intuitive label generation procedure which is described below (shows automated by assigning the label when the node gets added)).

Regarding claim 10, Mota in view of Dhurandhar and He further teaches:
The method of claim 1 wherein the logistic regression approximates a graphic convolution neural network process (Mota Paragraph [0067], consolidated model for risk may also be a logistic regression, Paragraph [0019], Models may also include deep learning models using neural networks).

Regarding claim 11, Mota teaches:
A system for processing an attributed graph that comprises a training dataset of labelled nodes and an unlabelled dataset of unlabelled nodes (Mota Paragraph [0019], Semi-supervised learning may use both labeled datasets and unlabeled datasets to train a deep learning model), the system comprising:
a processor (Mota Paragraph [0032], a computer 102 with a processor 104 and a data storage device 106);
a storage including machine-executable instructions for that, when executed by the processor, cause the system (Mota Paragraph [0032], a computer 102 with a processor 104 and a data storage device 106):
selecting, using logistic regression (Mota Paragraph [0067], consolidated model for risk may also be a logistic regression), which candidate node from a plurality of possible candidate nodes included in the unlabelled dataset results in the fewest expected classification errors that will occur if that candidate node is added to the training dataset (Mota Paragraph [0063], a logistic regression algorithm or a neural network with back propagation depending on the number of features on each dimension, Paragraph [0019], Semi-supervised learning may use both labeled datasets and unlabeled datasets to train a deep learning model (shows risk consideration by looking at features and considering labeled and unlabeled nodes));
Mota does not expressly disclose:
obtaining a label for the selected candidate node from a classification resource; and
adding the selected candidate node and the obtained label to the training dataset as a labelled node to provide an augmented training dataset.
However, Dhurandhar teaches:
obtaining a label for the selected candidate node from a classification resource (Dhurandhar Paragraph [0011], then applying a graph transduction method to the weighted data to generate labels for the unlabeled nodes); and
adding the selected candidate node and the obtained label to the training dataset as a labelled node to provide an augmented training dataset (Dhurandhar Paragraph [0062], procedures add one node at a time and as nodes get added, we assign a label to it based on an intuitive label generation procedure which is described below (Mota teaches the neural network and datasets while He teaches the error rate)).
The claimed invention and Dhurandhar are from the analogous at of labeling systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Mota and Dhurandhar to have combined Mota and Dhurandhar.  One of ordinary skill in the art would recognize that when adding a new node, a candidate node could be selected and processing for addition.
Mota in view of Dhurandhar does not expressly disclose:
unlabelled dataset results in the fewest expected classification errors
However, He teaches:
unlabelled dataset results in the fewest expected classification errors (He Paragraph [0075], find a classification function for all the unlabeled examples in X.sup.T with a small error rate)
The claimed invention and Mota are from the analogous art of classification.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Mota in view of Dhurandhar and He to have combined Mota in view of Dhurandhar and He.  One of ordinary skill in the art would recognize the benefits of having a small amount of errors.

Regarding claim 16, Mota in view of Dhurandhar and He further teaches:
The system of claim 11 wherein selecting the candidate node comprises: determining, for each of the plurality of possible candidate nodes, a respective risk value, the selected candidate node being the candidate node having the lowest respective risk value (Mota Paragraph [0074], ranked format may go from the least amount of risk to the highest amount of risk, Paragraph [0019], Semi-supervised learning may use both labeled datasets and unlabeled datasets to train a deep learning model).

Claim(s) 2-4, 6-7, 13-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mota in view of Dhurandhar, He, and Tajima et al., Patent Application Publication No. 2010/0042317 (hereinafter Tajima).

Regarding claim 2, Mota in view of Dhurandhar and He teaches parent claim 1.
Mota in view of Dhurandhar and He does not expressly disclose:
The method of claim 1 wherein the selecting, obtaining and adding are repeated a predefined number of times to add a corresponding number of labelled candidate nodes to the training data set.
However, Tajima teaches:
The method of claim 1 wherein the selecting, obtaining and adding are repeated a predefined number of times to add a corresponding number of labelled candidate nodes to the training data set (Tajima Paragraph [0270], repeated until the number of the selected labels after the degree of detail is lowered becomes equal to or below the number to be displayed).
The claimed invention and Tajima are from the analogous art of labeling systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Mota, Dhurandhar and Tajima to have combined Mota, Dhurandhar and Tajima.  One of ordinary skill in the art would recognize that certain steps could be repeated in order to add additional nodes.

Regarding claim 3, Mota in view of Dhurandhar, He, and Tajima further teaches:
The method of claim 2 further comprising: learning, using the attributed graph including the augmented training dataset, a prediction function to predict labels for the unlabelled nodes in the unlabelled dataset (Dhurandhar Paragraph [0062], procedures add one node at a time and as nodes get added, we assign a label to it based on an intuitive label generation procedure which is described below (shows prediction by using the intuitive procedure)).

Regarding claim 4, Mota in view of Dhurandhar, He, and Tajima further teaches:
The method of claim 3 wherein the prediction function is a regression function learned using a respective logistic regression algorithm (Mota Paragraph [0067], consolidated model for risk may also be a logistic regression).

Regarding claim 6, Mota in view of Dhurandhar and He teaches parent claim 5.
Mota in view of Dhurandhar and He further teaches:
The method of claim 5 wherein determining the respective risk value for each of the possible candidate node comprises (Mota Paragraph [0067], consolidated model for risk may also be a logistic regression):
Mota in view of Dhurandhar and He does not expressly disclose:
for each candidate node candidate node, predicting for each possible label from a set of k candidate labels, the label distribution of the other possible candidate nodes if the candidate node is added to the training set with that label.
However, Tajima teaches:
for each candidate node candidate node, predicting for each possible label from a set of k candidate labels (Tajima Paragraph [0174], sets of the label and the information are displayed on the mobile terminal, Paragraph [0250], the user may set a destination with a label which indicates displayed predicted destinations), the label distribution of the other possible candidate nodes if the candidate node is added to the training set with that label (Tajima Paragraph [0174], sets of the label and the information are displayed on the mobile terminal, Paragraph [0250], the user may set a destination with a label which indicates displayed predicted destinations).
The claimed invention and Tajima are from the analogous art of labeling systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Mota, Dhurandhar and Tajima to have combined Mota, Dhurandhar and Tajima.  One of ordinary skill in the art would recognize that certain steps could be repeated in order to add additional nodes.

Regarding claim 7, Mota in view of Dhurandhar, He, and Tajima further teaches:
The method of claim 6 wherein predicting the label distribution in respect of the candidate node added to the training set with the label is performed by training a logistic regression algorithm to learn a respective regression function that outputs the predicted label distribution (Dhurandhar Paragraph [0062], procedures add one node at a time and as nodes get added, we assign a label to it based on an intuitive label generation procedure which is described below (shows prediction by using the intuitive procedure, Mota teaches the logistic regression algorithm)).

Regarding claim 13, Mota in view of Dhurandhar and He teaches parent claim 11.
Mota in view of Dhurandhar and He does not expressly disclose:
The system of claim 11 wherein the machine-executable instructions, when executed by the processor, cause the system to repeat the selecting, obtaining and adding a predefined number of times to add a corresponding number of labelled candidate nodes to the training data set.
However, Tajima teaches:
The system of claim 11 wherein the machine-executable instructions, when executed by the processor, cause the system to repeat the selecting, obtaining and adding a predefined number of times to add a corresponding number of labelled candidate nodes to the training data set (Tajima Paragraph [0270], repeated until the number of the selected labels after the degree of detail is lowered becomes equal to or below the number to be displayed (Mota teaches the processor)).
The claimed invention and Tajima are from the analogous art of labeling systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Mota, Dhurandhar and Tajima to have combined Mota, Dhurandhar and Tajima.  One of ordinary skill in the art would recognize that certain steps could be repeated in order to add additional nodes.

Regarding claim 14, Mota in view of Dhurandhar, He, and Tajima further teaches:
The system of claim 13, machine-executable instructions, when executed by the processor, cause the system to learn, using the attributed graph including the augmented training dataset, a prediction function to predict labels for the unlabelled nodes in the unlabelled dataset (Dhurandhar Paragraph [0062], procedures add one node at a time and as nodes get added, we assign a label to it based on an intuitive label generation procedure which is described below (shows prediction by using the intuitive procedure, Mota teaches the processors)).

Regarding claim 15, Mota in view of Dhurandhar, He, and Tajima further teaches:
The system of claim 14 wherein the prediction function is a regression function learned using a respective logistic regression algorithm (Mota Paragraph [0067], consolidated model for risk may also be a logistic regression).

Regarding claim 17, Mota in view of Dhurandhar and He teaches parent claim 16.
Mota in view of Dhurandhar and He further teaches:
The system of claim 16 wherein determining the respective risk value for each of the possible candidate node comprises (Mota Paragraph [0067], consolidated model for risk may also be a logistic regression):
Mota in view of Dhurandhar and He does not expressly disclose:
for each candidate node candidate node, predicting for each possible label from a set of k candidate labels, the label distribution of the other possible candidate nodes if the candidate node is added to the training set with that label.
However, Tajima teaches:
for each candidate node candidate node, predicting for each possible label from a set of k candidate labels (Tajima Paragraph [0174], sets of the label and the information are displayed on the mobile terminal, Paragraph [0250], the user may set a destination with a label which indicates displayed predicted destinations), the label distribution of the other possible candidate nodes if the candidate node is added to the training set with that label (Tajima Paragraph [0174], sets of the label and the information are displayed on the mobile terminal, Paragraph [0250], the user may set a destination with a label which indicates displayed predicted destinations).
The claimed invention and Tajima are from the analogous art of labeling systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Mota, Dhurandhar and Tajima to have combined Mota, Dhurandhar and Tajima.  One of ordinary skill in the art would recognize that certain steps could be repeated in order to add additional nodes.

Regarding claim 18, Mota in view of Dhurandhar, He, and Tajima further teaches:
The system of claim 17 wherein predicting the label distribution in respect of the candidate node added to the training set with the label is performed by training a logistic regression algorithm to learn a respective regression function that outputs the predicted label distribution (Dhurandhar Paragraph [0062], procedures add one node at a time and as nodes get added, we assign a label to it based on an intuitive label generation procedure which is described below (shows prediction by using the intuitive procedure, Mota teaches the logistic regression algorithm)).

Regarding claim 19, Mota in view of Dhurandhar, He, and Tajima further teaches:
The system of claim 18 wherein obtaining the label for the selected candidate node comprises providing a label query for the selected candidate node to the classification resource, wherein the classification resource includes an interface for presenting information about the selected candidate node to, and receiving a labelling input, from a human (Mota Paragraph [0020], SME input may represent ground truth for the ML model and the provided ground truth may raise the accuracy of the model. The SME may correct, amend, update or remove the classification of the data or data labels by manually updating the labeled dataset).

Regarding claim 20, Mota in view of Dhurandhar, He, and Tajima further teaches:
The system of claim 19 wherein the obtaining the label for the selected candidate node comprises providing a label query for the selected candidate node to the classification resource, wherein the classification resource is an automated system having labelling capabilities that are more trusted than those of the learning module (Dhurandhar Paragraph [0062], procedures add one node at a time and as nodes get added, we assign a label to it based on an intuitive label generation procedure which is described below (shows automated by assigning the label when the node gets added)).

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 09/29/2022, with respect to the rejection(s) of claim(s) 1-11 and 13-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments and the newly cited He reference.

The rejection under 35 U.S.C. 101 has been overcome in view of the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164                                                                                                                                                                                         
/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164